 1   KILPATRICK TOWNSEND & STOCKTON LLP
     SUSAN W. PANGBORN (State Bar No. 282533)
 2   spangborn@kilpatricktownsend.com
     KENDRA C. CHAPMAN (State Bar No. 294030)
 3   kchapman@kilpatricktownsend.com
     ADELYN VIGRAN (State Bar No. 322868)
 4   AVigran@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900 NOTE: CHANGES HAVE BEEN
 5   San Francisco, CA 94111            MADE TO THIS DOCUMENT
     Telephone:415 576 0200
 6   Facsimile: 415 576 0300            See §4, line 12
 7   Attorneys for Defendants
     GEORGIA-PACIFIC CORRUGATED LLC
 8   and GEORGIA-PACIFIC LLC
 9   MOORE RUDDELL LLP
     Bonita D. Moore (State Bar No. 221479)
10   bmoore@mooreruddell.com
     Howard D. Ruddell (State Bar No. 281510)
11   hruddell@mooreruddell.com
     1875 Century Park East, Suite 2230
12   Los Angeles, CA 90067
     Telephone: 323-857-4580
13   Facsimile: 323-530-1113
14   Attorneys for Plaintiff JUAN FOSTER
15

16                        UNITED STATES DISTRICT COURT
17        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
     JUAN FOSTER, AN INDIVIDUAL,                Case No. 2:19-cv-07728-&-&í$)0
19
                 Plaintiff,                     JOINT STIPULATED
20                                              PROTECTIVE ORDER AND
          v.                                    [PROPOSED] ORDER
21
     GEORGIA-PACIFIC LLC, a Delaware
22   Limited Liability Company;
     GEORGIA-PACIFIC CORRUGATED
23   LLC, a Delaware Limited Liability
     Company; KELLEY GARCIA, an
24   individual; and DOES 1-50,
25               Defendants.
26

27

28

               JOINT STIPULATED PROTECTIVE ORDER AND [PROPOSED] ORDER
                             CASE NO. 2:19-cv-07728-&-&í$)0
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than
 5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6   stipulate to and petition the Court to enter the following Stipulated Protective Order.
 7   The parties acknowledge that this Order does not confer blanket protections on all
 8   disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled
10   to confidential treatment under the applicable legal principles.
11         B.     GOOD CAUSE STATEMENT
12         This action is likely to involve confidential information and information
13   which implicates the privacy rights of third parties. Such confidential and
14   proprietary materials and information consist of, among other things, confidential
15   business or financial information, information regarding confidential business
16   practices, information about or from the personnel files of current and former
17   employees who are not parties to this litigation and for which such employees have
18   an expectation of privacy, information otherwise generally unavailable to the public,
19   or which may be privileged or otherwise protected from disclosure under state or
20   federal statutes, court rules, case decisions, or common law. Accordingly, to
21   expedite the flow of information, to facilitate the prompt resolution of disputes over
22   confidentiality of discovery materials, to adequately protect information the parties
23   are entitled to keep confidential, to ensure that the parties are permitted reasonable
24   necessary uses of such material in preparation for and in the conduct of trial, to
25   address their handling at the end of the litigation, and serve the ends of justice, a
26   protective order for such information is justified in this matter. It is the intent of the
27   parties that information will not be designated as confidential for tactical reasons
28
                                               -1-
                             JOINT STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-cv-07728-&-&í$)0
 1   and that nothing be so designated without a good faith belief that it has been
 2   maintained in a confidential, non-public manner, and there is good cause why it
 3   should not be part of the public record of this case.
 4         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 5                SEAL
 6         The parties further acknowledge, as set forth in Section 12.3, below, that this

 7   Stipulated Protective Order does not entitle them to file confidential information

 8   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

 9   and the standards that will be applied when a party seeks permission from the Court

10   to file material under seal.

11         There is a strong presumption that the public has a right of access to judicial

12   proceedings and records in civil cases. In connection with non-dispositive motions,

13   good cause must be shown to support a filing under seal. See Kamakana v. City and

14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,

16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

17   require good cause showing), and a specific showing of good cause or compelling

18   reasons with proper evidentiary support and legal justification, must be made with

19   respect to Protected Material that a party seeks to file under seal. The parties’ mere

20   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—

21   without the submission of competent evidence by declaration, establishing that the

22   material sought to be filed under seal qualifies as confidential, privileged, or

23   otherwise protectable—constitute good cause.

24         Further, if a party requests sealing related to a dispositive motion or trial, then

25   compelling reasons, not only good cause, for the sealing must be shown, and the

26   relief sought shall be narrowly tailored to serve the specific interest to be protected.

27   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For

28   each item or type of information, document, or thing sought to be filed or introduced
                                               -2-
                             JOINT STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-cv-07728-&-&í$)0
 1   under seal in connection with a dispositive motion or trial, the party seeking
 2   protection must articulate compelling reasons, supported by specific facts and legal
 3   justification, for the requested sealing order. Again, competent evidence supporting
 4   the application to file documents under seal must be provided by declaration.
 5         Any document that is not confidential, privileged, or otherwise protectable in
 6   its entirety will not be filed under seal if the confidential portions can be redacted. If
 7   documents can be redacted, then a redacted version for public viewing, omitting
 8   only the confidential, privileged, or otherwise protectable portions of the document,
 9   shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11   2.    DEFINITIONS
12         2.1    Action: this pending federal lawsuit.
13         2.2    Challenging Party: a Party or Non-Party that challenges the
14   designation of information or items under this Order.
15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18   the Good Cause Statement.
19         2.4    Counsel (without qualifier): Outside Counsel of Record and House
20   Counsel (as well as their support staff).
21         2.5    Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24         2.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or responses to discovery in this matter.
28
                                               -3-
                             JOINT STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-cv-07728-&-&í$)0
 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this action.
 4         2.8    House Counsel: attorneys who are employees of a party to this action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association, or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this action but are retained to represent or advise a party to this action and
11   have appeared in this action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party.
13         2.11 Party: any party to this action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28
                                               -4-
                             JOINT STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-cv-07728-&-&í$)0
 1   Protected Material (as defined above), but also (1) any information copied or
 2   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 3   compilations of Protected Material; and (3) any testimony, conversations, or
 4   presentations by Parties or their Counsel that might reveal Protected Material.
 5         Any use of Protected Material at trial shall be governed by the orders of the
 6   trial judge. This Order does not govern the use of Protected Material at trial.
 7   4.    DURATION
 8         Once a case proceeds to trial, information that was designated as
 9   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
10   as an exhibit at trial becomes public and will be presumptively available to all
11   members of the public, including the press, unless compelling reasons supported by
12   specific factual findings to proceed otherwise are made to the trial judge in advance
13   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
14   showing for sealing documents produced in discovery from “compelling reasons”
15   standard when merits-related documents are part of court record). Accordingly, the
16   terms of this protective order do not extend beyond the commencement of the trial.
17   5.    DESIGNATING PROTECTED MATERIAL
18         5.1    Exercise of Restraint and Care in Designating Material for Protection.
19   Each Party or Non-Party that designates information or items for protection under
20   this Order must take care to limit any such designation to specific material that
21   qualifies under the appropriate standards. The Designating Party must designate for
22   protection only those parts of material, documents, items, or oral or written
23   communications that qualify—so that other portions of the material, documents,
24   items, or communications for which protection is not warranted are not swept
25   unjustifiably within the ambit of this Order.
26         Mass, indiscriminate, or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper
28
                                              -5-
                            JOINT STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-cv-07728-&-&í$)0
 1   purpose (e.g., to unnecessarily encumber or retard the case development process or
 2   to impose unnecessary expenses and burdens on other parties) expose the
 3   Designating Party to sanctions.
 4         If it comes to a Designating Party’s attention that information or items that it
 5   designated for protection do not qualify for protection, that Designating Party must
 6   promptly notify all other Parties that it is withdrawing the mistaken designation.
 7         5.2      Manner and Timing of Designations. Except as otherwise provided in
 8   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12         Designation in conformity with this Order requires:
13               (a) for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
16   page that contains protected material. If only a portion or portions of the material on
17   a page qualifies for protection, the Producing Party also must clearly identify the
18   protected portion(s) (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents or materials available for
20   inspection need not designate them for protection until after the inspecting Party has
21   indicated which material it would like copied and produced. During the inspection
22   and before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine which
25   documents, or portions thereof, qualify for protection under this Order. Then, before
26   producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
28
                                                -6-
                              JOINT STIPULATED PROTECTIVE ORDER
                                  CASE NO. 2:19-cv-07728-&-&í$)0
 1   portion or portions of the material on a page qualifies for protection, the Producing
 2   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 3   markings in the margins).
 4               (b) for testimony given in deposition or in other pretrial or trial
 5   proceedings, that the Designating Party identify on the record, before the close of
 6   the deposition, hearing, or other proceeding, all protected testimony.
 7               (c) for information produced in some form other than documentary and
 8   for any other tangible items, that the Producing Party affix in a prominent place on
 9   the exterior of the container or containers in which the information or item is stored
10   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
11   item warrant protection, the Producing Party, to the extent practicable, shall identify
12   the protected portion(s).
13         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   scheduling Order.
23         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25         6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a
26   joint stipulation pursuant to Local Rule 37-2.
27         6.4      The burden of persuasion in any such challenge proceeding shall be on
28
                                                -7-
                              JOINT STIPULATED PROTECTIVE ORDER
                                  CASE NO. 2:19-cv-07728-&-&í$)0
 1   the Designating Party. Frivolous challenges, and those made for an improper
 2   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 3   parties) may expose the Challenging Party to sanctions. Unless the Designating
 4   Party has waived or withdrawn the confidentiality designation, all parties shall
 5   continue to afford the material in question the level of protection to which it is
 6   entitled under the Producing Party’s designation until the Court rules on the
 7   challenge.
 8   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 9         7.1      Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   case only for prosecuting, defending, or attempting to settle this litigation. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the litigation has been terminated, a
14   Receiving Party must comply with the provisions of section 13 below (FINAL
15   DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
20   otherwise ordered by the Court or permitted in writing by the Designating Party, a
21   Receiving Party may disclose any information or item designated
22   “CONFIDENTIAL” only to:
23               (a) the Receiving Party’s Outside Counsel of Record in this action, as well
24   as employees of said Outside Counsel of Record to whom it is reasonably necessary
25   to disclose the information for this litigation and who have signed the
26   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
27   A;
28
                                                -8-
                              JOINT STIPULATED PROTECTIVE ORDER
                                  CASE NO. 2:19-cv-07728-&-&í$)0
 1            (b) the officers, directors, and employees (including House Counsel) of
 2   the Receiving Party to whom disclosure is reasonably necessary for this litigation
 3   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 4   A);
 5            (c) Experts (as defined in this Order) of the Receiving Party to whom
 6   disclosure is reasonably necessary for this litigation and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8            (d) the Court and its personnel;
 9            (e) court reporters and their staff;
10            (f) professional jury or trial consultants, mock jurors, and Professional
11   Vendors to whom disclosure is reasonably necessary for this litigation and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13            (g) the author or recipient of a document containing the information or a
14   custodian or other person who otherwise possessed or knew the information;
15            (h) during their depositions, witnesses, and attorneys for witnesses, in the
16   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
18   not be permitted to keep any confidential information unless they sign the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
20   agreed by the Designating Party or ordered by the Court. Pages of transcribed
21   deposition testimony or exhibits to depositions that reveal Protected Material may
22   be separately bound by the court reporter and may not be disclosed to anyone except
23   as permitted under this Stipulated Protective Order; and
24            (i) any mediator or settlement officer, and their supporting personnel,
25   mutually agreed upon by any of the parties engaged in settlement discussions.
26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
27         IN OTHER LITIGATION
28         If a Party is served with a subpoena or a court order issued in other litigation
                                              -9-
                            JOINT STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-cv-07728-&-&í$)0
 1   that compels disclosure of any information or items designated in this action as
 2   “CONFIDENTIAL,” that Party must:
 3             (a) promptly notify in writing the Designating Party. Such notification
 4   shall include a copy of the subpoena or court order;
 5             (b) promptly notify in writing the party who caused the subpoena or order
 6   to issue in the other litigation that some or all of the material covered by the
 7   subpoena or order is subject to this Protective Order. Such notification shall include
 8   a copy of this Stipulated Protective Order; and
 9             (c) cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served with
12   the subpoena or court order shall not produce any information designated in this
13   action as “CONFIDENTIAL” before a determination by the Court from which the
14   subpoena or order issued, unless the Party has obtained the Designating Party’s
15   permission. The Designating Party shall bear the burden and expense of seeking
16   protection in that court of its confidential material – and nothing in these provisions
17   should be construed as authorizing or encouraging a Receiving Party in this action
18   to disobey a lawful directive from another court.
19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20         PRODUCED IN THIS LITIGATION
21             (a) The terms of this Order are applicable to information produced by a

22   Non-Party in this action and designated as “CONFIDENTIAL.” Such information

23   produced by Non-Parties in connection with this litigation is protected by the

24   remedies and relief provided by this Order. Nothing in these provisions should be

25   construed as prohibiting a Non-Party from seeking additional protections.

26             (b) In the event that a Party is required, by a valid discovery request, to

27   produce a Non-Party’s confidential information in its possession, and the Party is

28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                              - 10 -
                             JOINT STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-cv-07728-&-&í$)0
 1   confidential information, then the Party shall:
 2                (1) promptly notify in writing the Requesting Party and the Non-Party
 3   that some or all of the information requested is subject to a confidentiality
 4   agreement with a Non-Party;
 5                (2) promptly provide the Non-Party with a copy of the Stipulated
 6   Protective Order in this litigation, the relevant discovery request(s), and a
 7   reasonably specific description of the information requested; and
 8                (3) make the information requested available for inspection by the
 9   Non-Party, if requested.
10             (c) If the Non-Party fails to object or seek a protective order from this
11   court within 14 days of receiving the notice and accompanying information, the
12   Receiving Party may produce the Non-Party’s confidential information responsive
13   to the discovery request. If the Non-Party timely seeks a protective order, the
14   Receiving Party shall not produce any information in its possession or control that is
15   subject to the confidentiality agreement with the Non-Party before a determination
16   by the Court. Absent a court order to the contrary, the Non-Party shall bear the
17   burden and expense of seeking protection in this court of its Protected Material.
18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
24   persons to whom unauthorized disclosures were made of all the terms of this Order,
25   and (d) request such person or persons to execute the “Acknowledgment and
26   Agreement to Be Bound” that is attached hereto as Exhibit A.
27

28
                                             - 11 -
                            JOINT STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-cv-07728-&-&í$)0
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL

 3
           When a Producing Party gives notice to Receiving Parties that certain

 4
     inadvertently produced material is subject to a claim of privilege or other protection,

 5
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

 6
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

 7
     may be established in an e-discovery order that provides for production without

 8
     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

 9
     as the parties reach an agreement on the effect of disclosure of a communication or

10
     information covered by the attorney-client privilege or work product protection, the

11
     parties may incorporate their agreement in the stipulated protective order submitted

12
     to the Court.

13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
23   only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party's request to file Protected Material
25   under seal is denied by the Court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the Court.
27

28
                                              - 12 -
                             JOINT STIPULATED PROTECTIVE ORDER
                                 CASE NO. 2:19-cv-07728-&-&í$)0
 1   13.   FINAL DISPOSITION
 2         After the final disposition of this action, as defined in paragraph 4, with 60
 3   days of a written request by the Designating Party, each Receiving Party must return
 4   all Protected Material to the Producing Party or destroy such material. As used in
 5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected
 7   Material. Whether the Protected Material is returned or destroyed, the Receiving
 8   Party must submit a written certification to the Producing Party (and, if not the same
 9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10   (by category, where appropriate) all the Protected Material that was returned or
11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
12   abstracts, compilations, summaries or any other format reproducing or capturing any
13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16   reports, attorney work product, and consultant and expert work product, even if such
17   materials contain Protected Material. Any such archival copies that contain or
18   constitute Protected Material remain subject to this Protective Order as set forth in
19   Section 4 (DURATION).
20   14.   VIOLATIONS
21         Any violation of this Order may be punished by any and all appropriate
22   measures including, without limitation, contempt proceedings and/or monetary
23   sanctions.
24   ///
25   ///
26   ///
27   ///
28
                                             - 13 -
                            JOINT STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-cv-07728-&-&í$)0
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 2
     DATED: October 30, 2019    KILPATRICK TOWNSEND & STOCKTON LLP
 3

 4
                                     /s/ Susan W. Pangborn
 5                                   SUSAN W. PANGBORN
 6                              Attorneys for Defendants
                                GEORGIA-PACIFIC CORRUGATED LLC and
 7                              GEORGIA-PACIFIC LLC
 8

 9
     DATED: October 30, 2019    MOORE RUDDELL LLP,
10
                                       /s/ Howard D. Ruddell
11                                     HOWARD D. RUDDELL

12                              Attorneys for Plaintiff
                                JUAN FOSTER
13

14   GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   DATED: 10/30/2019          __
                                         Alexander F. MacKinnon
17                                       United States Magistrate Judge

18

19

20

21

22

23

24

25

26

27

28
                                          - 14 -
                         JOINT STIPULATED PROTECTIVE ORDER
                             CASE NO. 2:19-cv-07728-&-&í$)0
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of
 4   ___________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on ___________________ [date] in the case of Foster v. Georgia-Pacific LLC, et
 8   al., Case No. 2:19-cv-07728-&-&í$)0. I agree to comply with and to be bound by
 9   all the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the nature
11   of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order. I further agree
14   to submit to the jurisdiction of the United States District Court for the Central
15   District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of
17   this action.
18          I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23          Date: ______________________________________
24
            City and State where sworn and signed:_____________________________
25

26          Printed name: _______________________________
27
            Signature: __________________________________
28
     16132207V.1                             - 15 -
                            JOINT STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:19-cv-07728-&-&í$)0
